DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US 8,584,783) in view of Ribaud (US 3,904,308) in view of Arima et al. (US 2012/0186565 A1) and further in view of Castan (US 2013/0115088) as evidenced by Wheeler (US 2005/0196295).
Regarding claim 1, Saeki teaches a combustion engine (Col. 7, ll. 1-11) mounted on a motorcycle (Fig. 1), the combustion engine being a reciprocating engine (Col. 7, ll. 1-11) and comprising: a crankshaft (Col. 7, ll. 1-11); and a supercharger (Fig. 5) for supplying an intake air towards the combustion engine (Col. 7, ll. 1-11), the supercharger being drivingly connected with the crankshaft (Col. 7, ll. 1-11), rotation of the crankshaft is transmitted to a supercharger rotary shaft (Col. 7, ll. 1-11) through a chain of gears (Col. 7, ll. 1-11).  
Saeki fails to teach the impeller being fixed on the supercharger rotary shaft through a planetary gear device; the planetary gear device transmitting the rotation of the crankshaft to the supercharger after a speed of such rotation has been increased; the impeller being fixed on one end portion of the supercharger rotary shaft using a fixture member, the planetary gear device being connected with an other end portion of the supercharger rotary shaft; the impeller includes: a throughhole for receiving the supercharger rotary shaft; an impeller main body formed with blades; a front end portion protruding towards one axial side from the impeller main body and held in contact with the fixture member; and a rear end portion protruding towards an other axial side from the impeller main body and held in contact with a flanged portion of the supercharger rotary shaft, wherein an outer diameter of an end annular face of the rear end portion is so set as to be larger than an outer diameter of an end face of the front end portion; and an inlet diameter of the impeller is chosen to be a value that allows a peripheral velocity of an inlet side tip end portion of the impeller to exceed sonic velocity and to be equal 
Ribaud teaches a centrifugal impeller (Figs. 1, 2) wherein as the centrifugal impeller is driven at a maximum permissible speed (Col. 1, ll. 23-53; Col. 3, ll. 26-40), an inlet diameter of the impeller is chosen to be a value that allows a peripheral velocity of an inlet side tip end portion of the impeller to exceed sonic velocity (Col. 1, ll. 23-53; Col. 3, ll. 26-40) and to be equal to, or lower than 1.3 times the sonic velocity (Col. 1, ll. 23-53; Col. 3, ll. 26-40), wherein the impeller is driven through an operating region less than a maximum permissible engine speed that allows the peripheral velocity of the inlet side tip end portion to be below the sonic velocity in the operating region (Col. 1, ll. 23-53; Col. 3, ll. 25-40; the impeller necessarily spins through operational regions where the peripheral tip speed does not exceed sonic velocity to get to the operational regions where the peripheral tip speed exceeds sonic velocity).  Ribaud does this in order to generate high compression rates, high efficiency rates, and high flow rates (Col. 1, ll. 23-53; Col. 2, ll. 47-56; Col. 3, ll. 26-40).
Since both Saeki and Ribaud teach high compression centrifugal impellers, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion engine of Saeki by providing that as the supercharger is driven at a maximum permissible engine speed, an inlet diameter of the impeller is chosen to be a value that allows a peripheral velocity of an inlet side tip end portion of the impeller to exceed sonic velocity, as taught by Ribaud.  
Arima teaches teach a centrifugal impeller (24) for a supercharger (1) wherein rotation of a crankshaft (2) is transmitted to a supercharger rotary shaft (22), the centrifugal impeller is fixed to the supercharger rotary shaft (Fig. 2; ¶ [0027]), through a planetary gear device (20); the planetary gear device transmits the rotation of the crankshaft to the supercharger after a speed of such rotation has been increased (¶¶ [0029]-[0030]); the impeller is fixed on one end portion of the supercharger rotary shaft using a fixture member (Fig. 2; ¶ [0027]), and the planetary gear device is connected with an other end portion of the supercharger rotary shaft (Fig. 2; ¶¶ [0029]-[0030]); the impeller includes: a throughhole (Fig 2) for receiving the supercharger rotary shaft; an impeller main body formed with blades (Fig 2, ¶ [0027]); and an outlet diameter of the impeller is set to a value smaller than an outer diameter of the planetary gear device (Fig. 2).  Arima does this in order to create a compact supercharger drive that allows desired gear ratios to be achieved to spin the supercharger as fast as needed (¶¶ [0007]-[0014]).
Since both Saeki and Arima teach centrifugal impeller for superchargers, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion engine of Saeki by providing that the impeller is fixed on the supercharger rotary shaft through a planetary gear device; the planetary gear device transmits the rotation of the crankshaft to the supercharger after a speed of such rotation has been increased; the impeller is fixed on one end portion of the supercharger rotary shaft, and the planetary gear device is connected with another 
Castan teaches an analogous centrifugal impeller (240); the impeller includes: 
a throughhole (245) for receiving an analogous rotary shaft (220, 250); 
an impeller main body (Fig 3A) formed with blades(Fig 3A); 
a front end portion (portion defined by face 242) protruding towards one axial side from the impeller main body (Fig 3A, the upstream side of the impeller) and held in contact with an analogous fixture member (270); and 
a rear end portion (portion defined by face 244) protruding towards an other axial side from the impeller main body (Fig 3A, the downstream side of the impeller) and held in contact with a flanged portion (250, the collar being akin to the flanged portion of the instant invention as set forth on page 15 of the instant specification, “a rear end portion 104 protruding in the axially other direction (towards the right side) and terminating in contact with the collar 75 (best shown in Fig. 2), which is the flanged portion of the supercharger rotary shaft 44”) of the analogous rotary shaft, wherein an outer diameter (Fig 3A, outer diameter of 244) of an end annular face (244) of the rear end portion is so set as to be larger than an outer diameter (Fig 3A, outer diameter of 242) of an end face (242) of the front end portion (comparison of diameter sizes is shown below in annotated Fig 3A), to provide surfaces that allow for alignment of the impeller so that the impeller operates more effectively (Wheeler – [0032]).

    PNG
    media_image1.png
    578
    583
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion engine of the modified Saeki by providing that the rear end portion is held in contact with a flanged portion of the supercharger rotary shaft, and wherein an outer diameter of an end face of the rear end portion is so set as to be larger than an outer diameter of an end face of the front end portion, as taught by Castan.  Doing so would allow one to provide surfaces that allow for alignment of the impeller so that the impeller operates more effectively.
Regarding claim 7, the modified Saeki further teaches the combustion engine comprising a blade (see Ribaud; 7, 8, 10) having a surface extending along a direction of flow of the intake air (see Ribaud; Figs. 1, 2).
Regarding claim 9, the modified Saeki further teaches the combustion engine wherein the outer diameter of the end annular face of the rear end portion is smaller than the inlet diameter of the impeller (Castan – Fig 3A, outer diameter of 244 is smaller than inlet diameter of blades).
Regarding claim 12, the modified Saeki further teaches the combustion engine wherein the rear end portion is opposed axially to a sealing member (Castan – Fig 3A, seal between 250 and 290) disposed on a radially outward side of the flanged portion (Castan – Fig 3A).
Regarding claim 15, Saeki teaches a combustion engine (Col. 7, ll. 1-11) mounted on a motorcycle (Fig. 1), the combustion engine being a reciprocating engine (Col. 7, ll. 1-11) and comprising: a crankshaft (Col. 7, ll. 1-11); and a supercharger (Fig. 5) for supplying an intake air towards the combustion engine (Col. 7, ll. 1-11), the supercharger being drivingly connected with the crankshaft (Col. 7, ll. 1-11), rotation of the crankshaft is transmitted to a supercharger rotary shaft (Col. 7, ll. 1-11) through a chain of gears (Col. 7, ll. 1-11).  
Saeki fails to teach the impeller being fixed on the supercharger rotary shaft through a planetary gear device; the planetary gear device transmitting the rotation of the crankshaft to the supercharger after a speed of such rotation has been increased; the impeller being fixed on one end portion of the supercharger rotary shaft using a fixture member, the planetary gear device being connected with an other end portion of the supercharger rotary shaft; the impeller includes: a throughhole for receiving the supercharger rotary shaft; an impeller main body formed with blades; a front end portion protruding towards one axial side from the impeller main body and held in contact with 
Ribaud teaches a centrifugal impeller (Figs. 1, 2) wherein as the centrifugal impeller is driven at a maximum permissible speed (Col. 1, ll. 23-53; Col. 3, ll. 26-40), an inlet diameter of the impeller is chosen to be a value that allows a peripheral velocity of an inlet side tip end portion of the impeller to exceed sonic velocity (Col. 1, ll. 23-53; Col. 3, ll. 26-40) and to be equal to, or lower than 1.3 times the sonic velocity (Col. 1, ll. 23-53; Col. 3, ll. 26-40), wherein the impeller is driven through an operating region less than a maximum permissible engine speed that allows the peripheral velocity of the inlet side tip end portion to be below the sonic velocity in the operating region (Col. 1, ll. 23-53; Col. 3, ll. 25-40; the impeller necessarily spins through operational regions where the peripheral tip speed does not exceed sonic velocity to get to the operational regions where the peripheral tip speed exceeds sonic velocity).  Ribaud does this in order to generate high compression rates, high efficiency rates, and high flow rates (Col. 1, ll. 23-53; Col. 2, ll. 47-56; Col. 3, ll. 26-40).

Arima teaches teach a centrifugal impeller (24) for a supercharger (1) wherein rotation of a crankshaft (2) is transmitted to a supercharger rotary shaft (22), the centrifugal impeller is fixed to the supercharger rotary shaft (Fig. 2; ¶ [0027]), through a planetary gear device (20); the planetary gear device transmits the rotation of the crankshaft to the supercharger after a speed of such rotation has been increased (¶¶ [0029]-[0030]); the impeller is fixed on one end portion of the supercharger rotary shaft using a fixture member (Fig. 2; ¶ [0027]), and the planetary gear device is connected with an other end portion of the supercharger rotary shaft (Fig. 2; ¶¶ [0029]-[0030]); the impeller includes: a throughhole (Fig 2) for receiving the supercharger rotary shaft; an impeller main body formed with blades (Fig 2, ¶ [0027]); and an outlet diameter of the impeller is set to a value smaller than an outer diameter of the planetary gear device (Fig. 2).  Arima does this in order to create a compact supercharger drive that allows desired gear ratios to be achieved to spin the supercharger as fast as needed (¶¶ [0007]-[0014]).

Castan teaches an analogous centrifugal impeller (240); the impeller includes: 
a throughhole (245) for receiving an analogous rotary shaft (220, 250); 
an impeller main body (Fig 3A) formed with blades(Fig 3A); 
a front end portion (portion defined by face 242) protruding towards one axial side from the impeller main body (Fig 3A, the upstream side of the impeller) and held in contact with an analogous fixture member (270); and 
a rear end portion (portion defined by face 244) protruding towards an other axial side from the impeller main body (Fig 3A, the downstream side of the impeller) and having a continuous surface (Fig 3A) contact with a flanged portion (250, the collar being akin to the flanged portion of the instant invention as set forth on page 15 of the instant specification, “a rear end portion 104 protruding in the axially other direction (towards the right side) and terminating in contact with the collar 75 (best shown in Fig. 2), which is the flanged portion of the supercharger rotary shaft 44”) of the analogous rotary shaft, wherein an outer diameter (Fig 3A, outer diameter of 244) of an end annular face (244) of the rear end portion is so set as to be larger than an outer diameter (Fig 3A, outer diameter of 242) of an end face (242) of the front end portion (comparison of diameter sizes is shown above in annotated Fig 3A), to provide surfaces that allow for alignment of the impeller so that the impeller operates more effectively (Wheeler – [0032]).
       It would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion engine of the modified Saeki by providing that the rear end portion is having a continuous surface contact with a flanged portion of the supercharger rotary shaft, and wherein an outer diameter of an end face of the rear end portion is so set as to be larger than an outer diameter of an end face of the front end portion, as taught by Castan.  Doing so would allow one to provide surfaces that allow for alignment of the impeller so that the impeller operates more effectively.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Ribaud in further view of Arima in view of Castan in evidence of Wheeler and in further view of Nasir (US 2015/0086396 A1).
Regarding claim 3, the modified Saeki fails to explicitly teach the combustion engine wherein a trim value is equal to or higher than 50%, the trim value being determined based on a ratio of the inlet diameter to an outlet diameter of the impeller.

Since both the modified Saeki and Nasir teach impellers for centrifugal turbomachines, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion engine of the modified Saeki by providing a trim value equal to or higher than 50%, the trim value being determined based on a ratio of the inlet diameter to an outlet diameter of the impeller, as taught by Nasir.  Doing so would allow one to improve aerodynamic performance and structural integrity of the impeller.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Ribaud in further view of Arima in view of Castan as evidenced by Wheeler and in further view of Vrbas et al. (US 2006/0067829 A1).
Regarding claim 4, the modified Saeki fails to explicitly teach the combustion engine wherein a backward angle of a blade is set to a positive value, the backward angle being an angle of inclination of an outlet end of the blade in a radial orientation when the impeller is viewed in an axial direction from an inlet side of the impeller.
Vrbas teaches a high pressure centrifugal compressor (20) having blades (22) with backward angle of a blade is set to a positive value (¶ [0035]), the backward angle being an angle of inclination (Fig. 6; angle between 60 and 62) of an outlet end of the blade in a radial orientation when the impeller is viewed in an axial direction from an 
Since both the modified Saeki and Vrbas teach high pressure centrifugal compressors, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion engine of the modified Saeki by providing that a backward angle of a blade is set to a positive value, the backward angle being an angle of inclination of an outlet end of the blade in a radial orientation when the impeller is viewed in an axial direction from an inlet side of the impeller, as taught by Vrbas.  Doing so would allow one to provide optimal efficiency over a wide operating range.
Regarding claim 5, the modified Saeki further teaches the combustion engine wherein an outlet diameter of the impeller is set to a value smaller than an outer diameter of the planetary gear device (see Arima; Fig. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Ribaud in further view of Arima in view of Castan as evidenced by Wheeler and in further view of Kawamoto et al. (US 6,905,310).
Regarding claim 6, the modified Saeki further teaches combustion engine wherein the centrifugal impeller further comprises a plurality of main blades (see Ribaud; 7) disposed spaced a distance from each other in a peripheral direction (see Ribaud; Fig. 2); and a plurality of splitter blades (see Ribaud; 8, 10) each disposed between neighboring main blades (see Ribaud; Fig. 2); and each of the splitter blades has a front edge (see Ribaud; Fig. 2).  The modified Saeki fails to explicitly teach wherein each of the main blades has a maximum thickness portion defined at an 
Kawamoto teaches a centrifugal compressor (1) having main blades (5) and splitter blades (5a), wherein the each of the main blades has a maximum thickness portion (Fig. 3) defined at an intermediate portion with respect to a direction of flow of the intake air (Fig. 3; Col. 4, ll. 17-63), the maximum thickness portion having a maximum thickness (Fig. 3; Col. 4, ll. 17-63), each of the splitter blades are disposed between neighboring main blades (Figs. 1, 3); and each of the splitter blades has a front edge (Fig. 3; Col. 4, ll. 17-63), and positions of the front edge and the maximum thickness portion of a corresponding main blade are displaced in the direction of flow of the intake air (Fig. 3; Col. 4, ll. 17-63); and the front end of the splitter blade is positioned on an upstream side of the maximum thickness portion of the main blade with respect to the direction of flow of the intake air (Fig. 3; Col. 4, ll. 17-63).  Kawamoto does this in order to reduce the loading on the blades without increasing the mechanical stress on the blades, and to reduce flow separation and secondary flow generation (Col. 4, ll. 17-63).
Since both the modified Saeki and Kawamoto teach centrifugal impellers with main blades and splitter blades, it would have been obvious for one having ordinary skill in the art before the time the invention was effectively filed to modify the combustion .
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Ribaud in further view of Arima in further view of Castan as evidenced by Wheeler in further view of Pinkney et al. (US 2015/0104297 A1).
Regarding claim 10, the modified Saeki further teaches the combustion engine wherein: the rear end portion is configured to be solid (see Ribaud; Fig. 1; see Arima; Fig. 2; see Castan – Fig 3A); an outer diametric dimension of the rear end portion gradually increases from the end annular face thereof towards the impeller main body (see Castan – Fig 3A; the rear end portion slants outwards toward the impeller blades), an outer diametric dimension of a boundary portion between the rear end portion and the impeller main body (see Castan – Fig 3A; where the outward slant of the rear end portion meets the hub base of the blades), and an outer diametric dimension of a tip end of the impeller main body (see Castan – Fig 3A; blade tip on the inlet side).  The modified Saeki fails to explicitly teach an outer diametric dimension of a boundary 
Pinkney teaches a compressor (1) for a turbocharger (¶ [0011]), wherein a rear end portion (24) of a hub (1) of an impeller (Figs. 1-3) is given a wedge shape (Fig. 3) and an outer diametric dimension of a boundary portion between a rear end portion of the impeller and an impeller main body (22) is larger than half of an outer diametric dimension of a base end of the impeller main body (Fig. 3; outer radial edge of 22 is outer diametric dimension of base end, and where 24 meets linear radial portion is the outer diametric dimension of the boundary portion), and larger than an outer diametric dimension of a tip end of the impeller main body (Fig. 3).  Pinkney notes that hub shape is dependent on managing stresses in the impeller hub and the size and energy of any hub fragments that may be thrown by the hub during operation of the centrifugal impeller, yielding wedge-shapes at the rear ends of impeller hubs of varying size and angle and thin outer hub portions (Fig. 3; ¶¶ [0008]-[00016]).  Thus, the size and shape of the hub is a result effective variable.
Since both the modified Saeki and Pinkney teach centrifugal impellers with wedge-shaped rear end portions, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the centrifugal impeller for the supercharger of the modified Saeki by providing that an outer diametric dimension of a boundary portion between the rear end portion and the impeller main body is larger than half an outer diametric dimension of a base end of the impeller main body, and smaller than an outer diametric dimension of a tip end of the impeller main In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II.  The examiner notes that the modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); MPEP 2144.04 IV.
Regarding claim 11, the modified Saeki fails to explicitly teach the combustion engine wherein a dimension of projection of the rear end portion from the impeller main body is set to be larger than a difference between a radius of the throughhole and a radius of the end face of the front end portion.
Pinkney teaches a compressor (1) for a turbocharger (¶ [0011]), wherein a rear end portion (24) of a hub (1) of an impeller (Figs. 1-3) is given a wedge shape (Fig. 3) and a dimension of projection of the rear end portion from the impeller main body is set to be large (Fig. 3; ¶¶ [0008]-[00016]).  Pinkney notes that hub shape is dependent on managing stresses in the impeller hub and the size and energy of any hub fragments that may be thrown by the hub during operation of the centrifugal impeller, yielding wedge-shapes at the rear ends of impeller hubs of varying size and angle and thin outer hub portions (Fig. 3; ¶¶ [0008]-[00016]).  Thus, the size and shape of the hub is a result effective variable.
Since both the modified Saeki and Pinkney teach centrifugal impellers with wedge-shaped rear end portions, it would have been obvious to one having ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II.  The examiner notes that the modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); MPEP 2144.04 IV.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Ribaud in further view of Arima and in further view of Castan as evidenced Wheeler as evidenced by Young et al. (US 5,002,461).
Regarding claim 14, the modified Saeki fails to explicitly teach the combustion engine wherein the impeller includes exactly 12 blades.  However, as evidenced by Young, impellers for centrifugal impellers having exactly 12 blades for the purpose of compressing air in supercharger is old and well known in the art (see Young; Fig. 2; Col. 1, ll. 7-17).
Since both the modified Saeki and Young teach centrifugal compressors for superchargers, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to modify the modified Saeki by providing that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON FOUNTAIN/           Examiner, Art Unit 3745      

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745